Me. Justice Figueras
delivered the opinion of the court as follows:
On June 17 of this year, Eduardo Otero, a resident of the city of Mayagiiez, 'appeared before the justice of the peace of said city and filed a sworn complaint against Anicacio Merle, for bodily injury ¡upon Petrona Molin'are. On the 7th of the month of September, last, the case was tried in the District Court of Mayagiiez, which, in view of the evidence taken and the arguments of counsel, convicted the- accused and condemned him to pay a fine of $60 and costs of the proceedings, or, in case of inability to pay the same, to serve one day of imprisonment in the district jail for every dollar he should fail to pay.
From this judgment the defendant appealed to this court. ■There is no bill of exceptions in the transcript of the record transmitted by the clerk of the lower court, nor does it appear therefrom that said court has committed any error in rendering its judgment. The hearing before this court was had_on the 26th of this month without the attendance of counsel for appellant, who has failed to allege the grounds on which the appeal was taken. For these reasons the undersigned justice is, of opinion that the judgment rendered by the District Court of Mayagiiez is just and proper, and that, therefore, it should be affirmed, with costs.

Affirmed.

Chief Justice Quiñones and Justices Hernández, Mac-Leary, and Wolf concurred.